740 N.W.2d 300 (2007)
Jacob S. STANKE, a Minor, by his Next Friend, ISABELLA BANK AND TRUST, and Isabella Bank and Trust, as Trustee of the Jacob S. Stanke Trust Agreement, Plaintiff-Appellant,
v.
Linda J. STANKE, Defendant, and
Varnum, Riddering, Schmidt and Howlett, L.L.P., Defendant-Appellee.
Docket No. 133834. COA No. 263446.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration. On remand, the court shall review the plaintiff's appeal of the Isabella Circuit Court's grant of summary disposition with respect to the attorney judgment rule solely under the standards applicable to MCR 2.116(C)(8). The defendant brought its motion solely under MCR 2.116(C)(8) and, as a result, the reviewing court must limit its review to the well-pleaded allegations in the plaintiff's complaint. Maiden v. Rozwood, 461 Mich. 109, 119-120, 597 N.W.2d 817 (1999). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should now be reviewed by this Court.
We do not retain jurisdiction.